          Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 1 of 11




          In the United States Court of Federal Claims
                                        No. 20-821C
                                   Filed: January 6, 2021

    * * * * * * * * * * * * * * * * * **          *
    TITUS L. RADCLIFF,                            *
                                                  *
                      Plaintiff,                  *
                                                  * Pro Se Plaintiff; Subject-Matter
    v.
                                                  * Jurisdiction; Motion to Dismiss; 28
    UNITED STATES,                                * U.S.C. § 1494; 28 U.S.C. § 1495.
                                                  *
                      Defendant.                  *
                                                  *
    * * * * * * * * * * * * * * * * * **          *


         Titus L. Radcliff, pro se, Daytona Beach, FL.

        Kelly A. Krystyniak, Trial Attorney, Commercial Litigation Branch, Civil Division,
Department of Justice, Washington, DC, for defendant. With her were Patricia M.
McCarthy, Assistant Director, Commercial Litigation Branch, Robert E. Kirshman, Jr.,
Director, Commercial Litigation Branch, and Jeffery B. Clark, Acting Attorney General,
Civil Division.

                                         ORDER

HORN, J.

        Pro se plaintiff Titus L. Radcliff filed a rambling complaint with numerous unrelated
allegations in the United States Court of Federal Claims. In the complaint, plaintiff bases
his alleged claim for jurisdiction in this court on a host of statutes, including: 28 U.S.C. §§
1491(a)(1) and (2) (2018), 28 U.S.C. § 1494 (2018), 28 U.S.C. § 1495 (2018), 28 U.S.C.
§ 1498(a) (2018), 28 U.S.C. § 1501 (2018), 28 U.S.C. § 1503 (2018), 28 U.S.C. § 1505
(2018), and 28 U.S.C. § 1507 (2018). Before explaining his basis for jurisdiction in this
complaint, plaintiff makes a request to transfer a case of his from the United States Court
of Appeals for Veterans Claims to this court to “correct the entire record.”1

1 Plaintiff’s case in the United States Court of Appeals for Veterans Claims was filed in
May 2020. See Radcliff v. Wilkie, No. 19-1010 (Vet. App. 2020). Previously plaintiff filed
cases in the 7th Judicial Circuit Volusia County, Florida Fifth District Court of Appeals, and
the United States Supreme Court, but all have been dismissed for lack of jurisdiction or
mootness. In Re Titus L. Radcliff, No. 13-5189 (U.S. Aug. 22, 2013) pet. denied; In Re
Titus L. Radcliff, No. 11-9300 (U.S. April 16, 2012) pet. denied; Radcliff v. Gadson, No.
2020-30025-CICI (Fla. 7th Cir. Ct. 2020); Radcliff v. State of Fla., No. 5D12-3398 (Fla.


                                              1
          Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 2 of 11




       Plaintiff’s complaint states that “the United States has not allowed royalties for my
invention of the utility patent.” He claims as jurisdiction in this court under 28 U.S.C.
§ 1489(a), alleging: “This invention was done on my own time and not on the premises or
property of the U.S. Government.”2 He further contends:

         The child rearing has been infringed upon acting for the Government as
         shown with the Certificate of Subordination of Federal Tax Lien Section
         6325(D)(2) but yet someone else is living in my house and collecting rent
         due to inadequate job performance with 2 federal EIN[3] numbers. These 2
         EINs represent the 2 parcels that were switched, and put in my book “No
         Rights.”

      Plaintiff further alleges the “denial of right to own and posses my home 528
Bellevue Ave.” He states

         the US. has not allowed a hearing on the issue of taking my home 528
         Bellevue Avenue & the lot next to it. The property was swapped to show the
         empty lot paid for in place of the house which was a V.A. loan with V.A. form
         9 being completed and not mentioned in the pension hearing on 7/25/2018
         in Washington D.C.

Additionally, plaintiff claims that he has not “been granted a re-hearing per written request
and no notification or resolution of abatement in tax return.” Plaintiff goes on to contend
that he was “denied right to collect railroad unemployment,” “forced to resign from railroad
job,” and “not allowed to have a retirement when documented.” Plaintiff then alleges he
was “jailed 4 times illegally for being an inventor & having copyright for which these items
are just words written on paper.” Plaintiff contends a “failure to enforce custody & visitation
rights” and later, his daughter, Shawndrea Rene Radcliff was not notified “when she was
a finalist for a federal probation officer job in Panama City when the federal officials told
her they would notify her 1 way or the other.” Plaintiff finally contends he was without
“privilege of a driver license for 11 years.”

        Among the many bases of jurisdiction listed in the complaint, plaintiff alleges
jurisdiction in this court under 28 U.S.C. § 1494 and states:

         I dispute the RBA for not having the complete record, for instance the issues
         about my seized home & ask that you and in the settlement of the restoring


5th DCA Oct. 4, 2012); Radcliff v. Unemp. Appeals Comm’n, No. 5D05-3095 (Fla. 5th
DCA Oct. 21, 2005).
2 Capitalization, grammar, punctuation, abbreviations, spelling, emphasis, and choice of
words when quoted in this Order are as they originally appear in plaintiff’s submissions to
this court.
3   It appears from the complaint that “EIN” refers to “Employee Identification Number.”


                                              2
       Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 3 of 11




      time in service. Although 5 months would not have me vested in railroad
      service, because I’m short 13 months, but the 5 months would allow
      eligibility under 38 C.F.R. 3.750 Concurrent Compensation & would
      additionally show the working of all the current parties possessing my
      private property, which should be returned to me paid in full utilizing my
      group exemption status to show both parcels.

      He further alleges jurisdiction under 28 U.S.C. § 1495 and states:

      The unjust conviction & jailed under wrong S.S.N. and using as collateral
      found in 28 U.S.C. 1491 (a)(2) which would have been enforced if I drafted
      from my jail account to pay for copies from the copy machine owned by the
      County of Volusia, but material in law books, property by the U.S.
      Government found in the jail County of Volusia library which would
      constitute entrapment. Jailed 4 times for a total of 64 days. As investigated
      by the U.S. Federal District Court in Orlando, FL. Case # 6:20-CV-119-
      OrlGJK 1-24-2020 Found in the 3/30/2020 Abeyance order response, to
      case #19-1010. Although the federal district court did not state how many
      times I was incarcerated or the reason, but the total was 4 times, with 2
      times under my half-brother Lenard A. Jackson’s S.S.N. XXX-XX-XXXX. The
      other 2 were based on the 2 and pg. 1 where it (quietly) shows the number
      16 by the Deputy Clerk Barbara Horeog 4/16/1998 where this document
      shows how the original illegal contract is enforced using days served in jail
      with payment made for child support on the side of this notice of delinquency
      (alleged). I was arrested on the Fl. East Coast Railroad Co. Property at
      Trademark Metal Recycling 402 3rd Street Holly Hill, FL 32117 on a short
      (private) road leading up to this address. I was put in handcuffs and put in
      a police car for not having my scrap metal covered with a tarp. This was
      Holly Hill Police Dept. in Holly Hill, FL.

       Plaintiff also claims jurisdiction under 28 U.S.C. § 1505 and 28 U.S.C. § 1507. He
claims that “this is cognizable because I Titus L. Radcliff and Shawndrea R. Radcliff are
a group unannotated after 1946” and “to hear any suit in which my home was taken &
given back to V.A..”

      Finally, plaintiff requests

      the court to sanction the railroad to give me the necessary time for my 20
      year retirement, backpay of my paycheck, compute the amount of backpay
      for denied promotion as Engine House Foreman or General Mechanical
      Foreman, assist in retrieving my home and property 528/530 Bellevue
      Avenue, Daytona Beach, Florida, promote fairness for veterans with
      allowing me to be a heard advocate, assist in bringing to justice those
      involved in this modern barbaric treatment, to prosecute those who seek to
      retire when in trouble as was done done to me, of how they took my $12,000




                                           3
        Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 4 of 11




       out of my back account committing fraud, in addition to abatement tax
       return.

        In response to plaintiff’s complaint, defendant filed a motion to dismiss plaintiff’s
complaint pursuant to Rule 12(b)(1) (2020) of the Rules of the United States Court of
Federal Claims (RCFC) for a lack of subject-matter jurisdiction. Defendant’s motion to
dismiss argues that “Mr. Radcliff does not invoke any money-mandating statute, nor does
he appear to seek any financial recovery from the United States.” Additionally, defendant
contends that “this Court does not possess jurisdiction over the laundry list of allegations
contained in the complaint,” including, as noted above, a request for his case to be
transferred from the United States Court of Appeals for Veteran Claims, as well as a claim
for wrongful imprisonment after he was allegedly jailed, a claim for royalties for the
invention of a patent, and a series of claims related to the potential failure to enforce
visitation or custody rights, as well as an “allegedly forced resignation from his job at a
railroad, an agency’s failure to inform his daughter whether she would be hired for a job
as a probation officer, or the government’s ‘failure to allow a hearing’ on an alleged
dispute over a loan from the Department of Veterans Affairs.” Defendant also notes that
although plaintiff asserts jurisdiction under 28 U.S.C. § 1494, the complaint “fails to plead
any of the three elements mandated by that statute” and appears to have no bearing on
the allegations raised in the complaint. Similarly, defendant’s motion to dismiss notes that
plaintiff raises jurisdiction under 28 U.S.C. §§ 1501, 1503, 1505, and 1507, but “Mr.
Radcliff once again fails to tie any of the series of allegations made in the complaint [sic]
fall under the jurisdiction of this Court as set forth in any of those statutes.”

        Plaintiff filed a response to defendant’s motion to dismiss acknowledging “a Full
understanding of the U.S. Court Of Federal Claims having No jurisdiction in pension
cases” and that “this case although sounding in Tort has elements of that evidence,” but
notes he “will attempt to develop detailed money damage claims in conjunction with
Federal statutes listed . . . at different stages of this total matter.”4 Additionally in his
response to the motion to dismiss, plaintiff now requests for this court to assert concurrent
jurisdiction over his action in the United States Court of Appeals for Veteran Claims rather
than the transfer of his case as he had earlier requested.

        Subsequently, defendant filed a reply brief, reiterating that the this court lacks
jurisdiction over plaintiff’s claims. Regarding plaintiff’s request to asset concurrent
jurisdiction, defendant, citing to 28 U.S.C. § 1331 (2018), 28 U.S.C. § 1332 (2018) and
28 U.S.C. § 1441 (2018), argues that “‘concurrent jurisdiction’ refers to instances where
a state court has jurisdiction over a claim that could also be brought in a Federal district
court- not courts of limited jurisdiction, such as this one” and “even if ‘concurrent
jurisdiction’ was available here, the concept does not permit two cases to proceed



4 As noted in defendant’s filings, “jurisdiction must be established at the outset, not
developed through the progression of the case” or the complaint must be amended by
order of the court as per Rule 15(a)(2) (citing Naskar v. United States, 82 Fed. Cl. 319,
320 (2008) and Tindle v. United States, 56 Fed. Cl. 337, 341 (2003)).


                                             4
        Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 5 of 11




simultaneously, but rather permits a plaintiff to choose among multiple venues to bring its
complaint.” (emphasis in original).

                                     DISCUSSION

        The court recognizes that plaintiff is proceeding pro se. When determining whether
a complaint filed by a pro se plaintiff is sufficient to invoke review by a court, a pro se
plaintiff is entitled to a more liberal construction of the pro se plaintiff’s pleadings. See
Haines v. Kerner, 404 U.S. 519, 520-21 (requiring that allegations contained in a pro se
complaint be held to “less stringent standards than formal pleadings drafted by lawyers”),
reh’g denied, 405 U.S. 948 (1972); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007);
Hughes v. Rowe, 449 U.S. 5, 9-10 (1980); Estelle v. Gamble, 429 U.S. 97, 106 (1976),
reh’g denied, 429 U.S. 1066 (1977); Matthews v. United States, 750 F.3d 1320, 1322
(Fed. Cir. 2014); Jackson v. United States, 143 Fed. Cl. 242, 245 (2019), appeal
docketed; Diamond v. United States, 115 Fed. Cl. 516, 524 (2014), aff’d, 603 F. App’x
947 (Fed. Cir.), cert. denied, 135 S. Ct. 1909 (2015). However, “there is no ‘duty [on the
part] of the trial court . . . to create a claim which [plaintiff] has not spelled out in his [or
her] pleading . . . .’” Lengen v. United States, 100 Fed. Cl. 317, 328 (2011) (alterations in
original) (quoting Scogin v. United States, 33 Fed. Cl. 285, 293 (1995) (quoting Clark v.
Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); see also Bussie v.
United States, 96 Fed. Cl. 89, 94, aff’d, 443 F. App’x 542 (Fed. Cir. 2011); Minehan v.
United States, 75 Fed. Cl. 249, 253 (2007). “While a pro se plaintiff is held to a less
stringent standard than that of a plaintiff represented by an attorney, the pro se plaintiff,
nevertheless, bears the burden of establishing the Court’s jurisdiction by a preponderance
of the evidence.” Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing Hughes v.
Rowe, 449 U.S. at 9; and Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir.), reh’g
and reh’g en banc denied (Fed. Cir. 2002)); see also Kelley v. Secretary, U.S. Dep't of
Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) (“[A] court may not similarly take a liberal
view of [] jurisdictional requirement[s] and set a different rule for pro se litigants only.”);
Schallmo v. United States, 147 Fed. Cl. 361, 363 (2020); Hale v. United States, 143 Fed.
Cl. 180, 184 (2019) (“[E]ven pro se plaintiffs must persuade the court that jurisdictional
requirements have been met.” (citing Bernard v. United States, 59 Fed. Cl. 497, 499, aff'd,
98 F. App’x 860 (Fed. Cir. 2004))); Golden v. United States, 129 Fed. Cl. 630, 637 (2016);
Shelkofsky v. United States, 119 Fed. Cl. 133, 139 (2014) (“[W]hile the court may excuse
ambiguities in a pro se plaintiff’s complaint, the court ‘does not excuse [a complaint’s]
failures.’” (quoting Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995))); Harris v.
United States, 113 Fed. Cl. 290, 292 (2013) (“Although plaintiff’s pleadings are held to a
less stringent standard, such leniency ‘with respect to mere formalities does not relieve
the burden to meet jurisdictional requirements.’” (quoting Minehan v. United States, 75
Fed. Cl. at 253)).

      “Subject-matter jurisdiction may be challenged at any time by the parties or by the
court sua sponte.” Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004)
(Fanning, Phillips & Molnar v. West, 160 F.3d 717, 720 (Fed. Cir. 1998)), reh’g and reh’g
en banc denied (Fed. Cir. 2004), cert. denied, 545 U.S. 1127 (2005); see also St. Bernard
Parish Gov’t v. United States, 916 F.3d 987, 992-93 (Fed. Cir. 2019) (“[T]he court must



                                               5
        Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 6 of 11




address jurisdictional issues, even sua sponte, whenever those issues come to the court’s
attention, whether raised by a party or not, and even if the parties affirmatively urge the
court to exercise jurisdiction over the case.” (citing Foster v. Chatman, 136 S. Ct. 1737,
1745 (2016)); Int’l Elec. Tech. Corp. v. Hughes Aircraft Co., 476 F.3d 1329, 1330 (Fed.
Cir. 2007); Fanelli v. United States, 146 Fed. Cl. 462, 466 (2020). The Tucker Act, 28
U.S.C. § 1491, grants jurisdiction to this court as follows:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon the
       Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United States,
       or for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(1). As interpreted by the United States Supreme Court, the Tucker
Act waives sovereign immunity to allow jurisdiction over claims against the United States
(1) founded on an express or implied contract with the United States, (2) seeking a refund
from a prior payment made to the government, or (3) based on federal constitutional,
statutory, or regulatory law mandating compensation by the federal government for
damages sustained. See United States v. Navajo Nation, 556 U.S. 287, 289-90 (2009);
see also United States v. Mitchell, 463 U.S. 206, 216 (1983); Alvarado Hosp., LLC v.
Price, 868 F.3d 983, 991 (Fed. Cir. 2017); Greenlee Cnty., Ariz. v. United States, 487
F.3d 871, 875 (Fed. Cir.), reh’g and reh’g en banc denied (Fed. Cir. 2007), cert. denied,
552 U.S. 1142 (2008); Palmer v. United States, 168 F.3d 1310, 1314 (Fed. Cir. 1999);
Kuntz v. United States, 141 Fed. Cl. 713, 717 (2019). “Not every claim invoking the
Constitution, a federal statute, or a regulation is cognizable under the Tucker Act. The
claim must be one for money damages against the United States . . . .” United States v.
Mitchell, 463 U.S. at 216; see also United States v. White Mountain Apache Tribe, 537
U.S. 465, 472 (2003); N.Y. & Presbyterian Hosp. v. United States, 881 F.3d 877, 881
(Fed. Cir. 2018); Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir.), cert. denied,
571 U.S. 945 (2013); RadioShack Corp. v. United States, 566 F.3d 1358, 1360 (Fed. Cir.
2009); Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008)
(“[P]laintiff must . . . identify a substantive source of law that creates the right to recovery
of money damages against the United States.”); Jackson v. United States, 143 Fed. Cl.
at 245. In Ontario Power Generation, Inc. v. United States, the United States Court of
Appeals for the Federal Circuit identified three types of monetary claims for which
jurisdiction is lodged in the United States Court of Federal Claims. The Ontario Power
Generation, Inc. court wrote:

       The underlying monetary claims are of three types. . . . First, claims alleging
       the existence of a contract between the plaintiff and the government fall
       within the Tucker Act’s waiver . . . . Second, the Tucker Act’s waiver
       encompasses claims where “the plaintiff has paid money over to the
       Government, directly or in effect, and seeks return of all or part of that sum.”
       Eastport S.S. [Corp. v. United States, 178 Ct. Cl. 599, 605-06,] 372 F.2d
       [1002,] 1007-08 [(1967)] (describing illegal exaction claims as claims “in
       which ‘the Government has the citizen’s money in its pocket’” (quoting



                                               6
        Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 7 of 11




       Clapp v. United States, 127 Ct. Cl. 505, 117 F. Supp. 576, 580 (1954)) . . . .
       Third, the Court of Federal Claims has jurisdiction over those claims where
       “money has not been paid but the plaintiff asserts that he is nevertheless
       entitled to a payment from the treasury.” Eastport S.S., 372 F.2d at 1007.
       Claims in this third category, where no payment has been made to the
       government, either directly or in effect, require that the “particular provision
       of law relied upon grants the claimant, expressly or by implication, a right to
       be paid a certain sum.” Id.; see also [United States v. ]Testan, 424 U.S.
       [392,] 401-02 [(1976)] (“Where the United States is the defendant and the
       plaintiff is not suing for money improperly exacted or retained, the basis of
       the federal claim-whether it be the Constitution, a statute, or a regulation-
       does not create a cause of action for money damages unless, as the Court
       of Claims has stated, that basis ‘in itself . . . can fairly be interpreted as
       mandating compensation by the Federal Government for the damage
       sustained.’” (quoting Eastport S.S., 372 F.2d at 1009)). This category is
       commonly referred to as claims brought under a “money-mandating”
       statute.

Ont. Power Generation, Inc. v. United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004); see
also Samish Indian Nation v. United States, 419 F.3d 1355, 1364 (Fed. Cir. 2005); Twp.
of Saddle Brook v. United States, 104 Fed. Cl. 101, 106 (2012).

        To prove that a statute or regulation is money-mandating, a plaintiff must
demonstrate that an independent source of substantive law relied upon “‘can fairly be
interpreted as mandating compensation by the Federal Government.’” United States v.
Navajo Nation, 556 U.S. at 290 (quoting United States v. Testan, 424 U.S. at 400); see
also United States v. White Mountain Apache Tribe, 537 U.S. at 472; United States v.
Mitchell, 463 U.S. at 217; Blueport Co., LLC v. United States, 533 F.3d 1374, 1383 (Fed.
Cir. 2008), cert. denied, 555 U.S. 1153 (2009). The source of law granting monetary relief
must be distinct from the Tucker Act itself. See United States v. Navajo Nation, 556 U.S.
at 290 (The Tucker Act does not create “substantive rights; [it is simply a] jurisdictional
provision[] that operate[s] to waive sovereign immunity for claims premised on other
sources of law (e.g., statutes or contracts).”); see also Me. Community Health Options v.
United States, 140 S. Ct. 1308, 1327-28 (2020). “‘If the statute is not money-mandating,
the Court of Federal Claims lacks jurisdiction, and the dismissal should be for lack of
subject matter jurisdiction.’” Jan’s Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d
1299, 1308 (Fed. Cir. 2008) (quoting Greenlee Cnty., Ariz. v. United States, 487 F.3d at
876); see also N.Y. & Presbyterian Hosp. v. United States, 881 F.3d at 881; Fisher v.
United States, 402 F.3d 1167, 1173 (Fed. Cir. 2005) (noting that the absence of a money-
mandating source is “fatal to the court’s jurisdiction under the Tucker Act”); Downey v.
United States, 147 Fed. Cl. 171, 175 (2020) (“And so, to pursue a substantive right against
the United States under the Tucker Act, a plaintiff must identify and plead a money-
mandating constitutional provision, statute, or regulation.” (citing Cabral v. United States,
317 F. App’x 979, 981 (Fed. Cir. 2008))); Jackson v. United States, 143 Fed. Cl. at 245
(“If the claim is not based on a ‘money-mandating’ source of law, then it lies beyond the




                                              7
        Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 8 of 11




jurisdiction of this Court.” (citing Metz v. United States, 466 F.3d 991, 997 (Fed. Cir.
2006)).

        “Determination of jurisdiction starts with the complaint, which must be well-pleaded
in that it must state the necessary elements of the plaintiff’s claim, independent of any
defense that may be interposed.” Holley v. United States, 124 F.3d 1462, 1465 (Fed. Cir.)
(citing Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 9-10 (1983)),
reh’g denied (Fed. Cir. 1997); see also Klamath Tribe Claims Comm. v. United States, 97
Fed. Cl. 203, 208 (2011); Gonzalez-McCaulley Inv. Grp., Inc. v. United States, 93 Fed.
Cl. 710, 713 (2010). A plaintiff need only state in the complaint “a short and plain
statement of the grounds for the court’s jurisdiction,” and “a short and plain statement of
the claim showing that the pleader is entitled to relief.” RCFC 8(a)(1), (2) (2020); Fed. R.
Civ. P. 8(a)(1), (2) (2020); see also Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (citing
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57, 570 (2007)). To properly state a claim
for relief, “[c]onclusory allegations of law and unwarranted inferences of fact do not suffice
to support a claim.” Bradley v. Chiron Corp., 136 F.3d 1317, 1322 (Fed. Cir. 1998); see
also McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1363 n.9 (Fed. Cir. 2007) (Dyk, J.,
concurring in part, dissenting in part) (quoting C. WRIGHT AND A. MILLER, FEDERAL
PRACTICE AND PROCEDURE § 1286 (3d ed. 2004)); “A plaintiff’s factual allegations must
‘raise a right to relief above the speculative level’ and cross ‘the line from conceivable to
plausible.’” Three S Consulting v. United States, 104 Fed. Cl. 510, 523 (2012) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. at 555), aff’d, 562 F. App’x 964 (Fed. Cir.), reh’g
denied (Fed. Cir. 2014); see also Hale v. United States, 143 Fed. Cl. at 190. As stated in
Ashcroft v. Iqbal, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation
of the elements of a cause of action will not do.’ 550 U.S. at 555. Nor does a complaint
suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft
v. Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 555).

       Not only is plaintiff’s complaint difficult to follow, but plaintiff’s complaint appears
to raise numerous claims which are not within the jurisdiction of this court. Plaintiff lists a
number of experiences related to his time working for the Florida East Coast Railway
Company. Plaintiff alleges that “this is incident to relief to ascertain a retirement of 20
years, less 5 months short under 38 CFR 3.750 Concurrent Compensation” after “the
railway along with the state of Florida incarcerated me,” and claims that the Tucker Act
provides a basis for jurisdiction in this court. As described above, the Tucker Act, 28
U.S.C. § 1491, grants jurisdiction to this court as follows:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon the
       Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United States,
       or for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(1). As interpreted by the United States Supreme Court, the Tucker
Act waives sovereign immunity to allow jurisdiction over claims against the United States
(1) founded on an express or implied contract with the United States, (2) seeking a refund



                                               8
        Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 9 of 11




from a prior payment made to the government, or (3) based on federal constitutional,
statutory, or regulatory law mandating compensation by the federal government for
damages sustained. See United States v. Navajo Nation, 556 U.S. 289-90. None of
plaintiff’s alleged claims, including denial of unemployment and retirement, unjust
conviction for stealing from the railway, as well as delinquent child support fall under the
jurisdiction of the court. Nor does plaintiff explain how these claims would properly be
claims under the Tucker Act. As noted by defendant, “Mr. Radcliff does not invoke any
money-mandating statute, nor does he appear to seek any financial recovery from the
United States.”

        Plaintiff also claims this court has jurisdiction pursuant to 28 U.S.C. § 1494. Under
Section 1494, this court has “jurisdiction to determine the amount, if any, due to or from
the United States by reason of any unsettled account of any officer or agent of, or
contractor with, the United States,” provided (1) claimant applies to the proper
department for settlement, (2) three years have elapsed since plaintiff’s application, and
(3) claimant has not previously brought a suit on the claim in the United States. See id.
The United States Court of Federal Claims lacks jurisdiction if plaintiff “fails to allege
sufficient facts to establish jurisdiction, pursuant to 28 U.S.C. § 1494.” Striplin v. United
States, 100 Fed. Cl. 492, 498 (2011) (citing RCFC 12(b)(1)); see also Roberson v. United
States, 115 Fed. Cl. 234, 241-42 (2014). Plaintiff cannot prevail on the basis of 28 U.S.C.
§ 1494 because plaintiff has not alleged that he is “officer or agent of, or contractor with,
the United States.”

        To the extent plaintiff is trying to collect damages for an alleged unjust conviction
and false imprisonment under 28 U.S.C. § 1495, he does not present any evidence to
support his claim. In order to have a valid claim for unjust conviction and false
imprisonment under 28 U.S.C. § 1495, plaintiff must “prove that his conviction has been
reversed or set aside upon grounds of actual innocence, that he has been found not guilty
during a new trial, or that he has been pardoned on the grounds of actual innocence, and
that he did not commit the acts for which he has been charged,” typically through a “court-
issued certificate or pardon.” Taylor v. United States, 130 Fed. Cl. 570, 572 (2016) (citing
Brown v. United States, 42 Fed. Cl. 139, 141-42 (1998) and Vincin v. United States, 199
Ct. Cl. 762, 766, 468 F.2d 930, 933 (1972)). No certificate of innocence or proof of pardon
was attached to plaintiff’s complaint. Further, plaintiff faces an additional challenge in this
court to recover if his convictions arose from state crimes, rather than federal. Section
1495 only permits plaintiffs to bring claims for damages in crimes committed “against the
United States.” See 28 U.S.C. § 1495.

       Plaintiff further requests relief under 28 U.S.C. § 1498(a) for the nonpayment of
patent royalties. In order to bring a claim under Section 1498(a), however, a plaintiff must
show that the patent in question is being “used or manufactured for the United States
without license of the owner thereof or lawful right to use or manufacture the same.” Id.
The statute 28 U.S.C. § 1498 “does not grant the Court of Federal Claims jurisdiction over
a claim for alleged infringement of an unissued patent.” Dell v. United States, 2020 WL
4876247, at *1, *2 (citing Martin v. United States, 99 Fed. Cl. 627, 632 (2011)). Plaintiff
does not provide any details about an actual patent registration and merely alleges that



                                              9
       Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 10 of 11




he is an “independent inventor” by listing his practitioner registration number. Because
plaintiff does not provide any evidence reflecting the existence of his patent his claim
under 28 U.S.C. § 1498(a) fails.

        Plaintiff also brings claims under Sections 1503, 1505, and 1507 of Title 28, but
does not include enough information in his complaint to support any of these claims. In
certain instances, 28 U.S.C. § 1503 gives this court “jurisdiction to render judgement upon
any general set-off or demand by the United States against any plaintiff in such court,” 28
U.S.C. § 1503, but plaintiff does not contend any set-offs or demands made against him
by the United States in his complaint, contending only that “set-offs could be used to force
the railroad to restore time in addition to denying promotion on the railroad.” Moreover,
28 U.S.C. § 1503 is a statute invoked by the United States for set-off claims against the
plaintiff, not a statute a plaintiff can invoke against the government. See RDA Constr.
Corp. v. United States, 132 Fed. Cl. 732, 783 (2017), aff’d, 739 F. App'x 644 (Fed. Cir.
2018).

        The statutes plaintiff cites under 28 U.S.C. § 1505 gives this court jurisdiction over
“any claim against the United States accruing after August 13, 1946, in favor of any tribe,
band, or other identifiable group of American Indians residing within the territorial limits of
the United States or Alaska,” but plaintiff does not allege affiliation to any of these groups
in his complaint. See 28 U.S.C. § 1505. Pursuant to U.S.C. § 1507, this court also has
jurisdiction “to hear any suit for and issue a declaratory judgement under section 7428 of
the Internal Revenue Code of 1986,” however this only “pertains to “status and
classifications of organizations under section 501(c)(3)’ of the Code.” Gibson v. United
States, 121 Fed. Cl. 215, 218 (2015). Plaintiff does not allege any connection to 26 U.S.C.
§ 501(c)(3)5 in his complaint, nor does he explain how an exemption from tax for a
corporation would provide plaintiff with jurisdiction in this court, and moreover, only asks
this court to “hear any suit in which my home was taken and given back to V.A.”


5Section 501 of Title 26 is titled: “Exemption from tax on corporations, certain trusts, etc.,”
and subsection (c)(3) provides a list of exempt organizations:

       Corporations, and any community chest, fund, or foundation, organized and
       operated exclusively for religious, charitable, scientific, testing for public
       safety, literary, or educational purposes, or to foster national or international
       amateur sports competition (but only if no part of its activities involve the
       provision of athletic facilities or equipment), or for the prevention of cruelty
       to children or animals, no part of the net earnings of which inures to the
       benefit of any private shareholder or individual, no substantial part of the
       activities of which is carrying on propaganda, or otherwise attempting, to
       influence legislation (except as otherwise provided in subsection (h)), and
       which does not participate in, or intervene in (including the publishing or
       distributing of statements), any political campaign on behalf of (or in
       opposition to) any candidate for public office.

26 U.S.C. § 501(c)(3).


                                              10
       Case 1:20-cv-00821-MBH Document 16 Filed 01/06/21 Page 11 of 11




        Finally, as noted above, plaintiff requests an existing case of his case be
transferred from the United States Court of Appeals for Veterans Claims to this court or
that the court exercise concurrent jurisdiction. Although under 28 U.S.C. § 1631 (2018) a
federal court can transfer a case to another federal court when “there is a want of
jurisdiction” in the original court, this court cannot compel the transfer of a case from
another federal court, particularly a case that appears to be ongoing. Further, there is no
authority which would permit this court to exercise jurisdiction over the Court of Appeals
for Veterans Claims case.


                                   CONCLUSION

       For the reasons discussed above, because this court does not have jurisdiction to
hear any of the claims raised by plaintiff, defendant’s motion to dismiss for lack of subject
matter jurisdiction is GRANTED. Plaintiff’s complaint is DISMISSED. The Clerk of the
Court shall enter JUDGMENT consistent with this Order.

       IT IS SO ORDERED.

                                                        s/Marian Blank Horn
                                                        MARIAN BLANK HORN
                                                                 Judge




                                             11
